 In the Matter of HYDRIL COMPANY OF CALIFORNIA:'andOIL WORKERSINTERNATIONAL UNION, LOCAL 128, C. I. O.Case No. R-1381.-Decided July 7, 1939PressureDrillingEquipmentManufacturing and Distributing Industry-Investigation ofRepresentatives:controversyconcerning representation ofemployees:refusal of employer to recognize petitioningunion-Unit Appropriatefor Collective Bargaining:production and maintenance employees,exclusive ofsupervisory and clerical employees;no controversyasto-Representatives:proof of choice:comparisonof petitions with pay-rolllist-Certification. ofRepresentatives:upon proof of majority representation.Mr. David Sokol,for the Board.Latham c6 Watkins,byi11r.Paul R. Watkins,of Los Angeles, Calif.,for the Company.Mr. Fred L. Phillips,of Long Beach, Calif., for the Union.Mr. William Logan Donnel,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 10, 1939, Oil Workers International Union, Local 128,C. I. 0., herein called the Union, filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California), a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Hydril Company of California,Torrance, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On May 6, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-IIncorrectly designated as "Hydril Company" in the petition and noticeof hearing.By stipulation entered into by counsel for the Board and counsel for the Companyduring the course of the hearing,all pleadingswere amended to statethe name of theCompany as set forth in the title above.13 N. L. R. B., No. 58.507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On May 9, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Union, andupon the Los Angeles Industrial Union Council (C. I. 0.), theCentral Labor Union of Los Angeles (A. F. of L.), International As-sociation of Machinists at Los Angeles and the International Presidentof its Grand Lodge at Washington, D. C. Pursuant to the notice,a hearing was held on May 16, 1939, at Los Angeles, California, be-fore John T. Lindsay, the Trial Examiner duly designated by theBoard.The Board and the Company were represented by counsel,the Union by its representative, and all participated in the hearing.No other parties appeared.Counsel for the Board stated for therecord that International Association of Machinists had informedthe Regional Director that it was not interested in the proceeding.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing, the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHydril Company of California is a California corporation engagedin the business of manufacturing and distributing pressure-drillingequipment, tool joints for drill pipe, and threaded drill pipe andcasing, at a plant situated at Torrance, Los Angeles County, Califor-nia.The raw materials used by the Company in its business consistprincipally of steel, forgings, castings, and sundry commercial articles.During the year 1938 the Company purchased raw materials valuedat $394,708.25, of which 80.4 per cent represented materials purchasedfrom sources in California,, and 19.6 per cent represented materialsshipped by rail, truck, and boat to the Company's plant from pointsoutside California.During the year 1938, the Company sold products exceeding$1,250,000 in value.Of this amount, approximately $300,000 repre-2Stated sources of these materials were as follows:Timken Steel and Tube Company,Los Angeles;Youngstown Sheet and Tube Company,Los Angeles;Earle M. JorgensenCompany, Ducommun Corporation;General Metals Corporation;Los Angeles Steel Cast-ing Company and Rubbercraft Corporation HYDRIL COMPANY OF CALIFORNIA509sented products shipped by rail, truck, and boat to States other thanCalifornia and to foreign countries.'During the year 1939, up tothe date of the hearing, the movement in interstate and foreign com-merce of materials purchased and products sold and shipped by theCompany was substantially the same as during the same period in1938.The Company advertised its products during the year 1938 invarious oil-trade journals, including the following : OilWeekly,Institute of Petroleum Technologists, Oil Equipment, Oil and GasJournal, Petroleum World, and World Petroleum.II.THEORGANIZATION INVOLVEDOil Workers International Union, Local 128, is a labor organizatioiaffiliated with the Congress of Industrial Organizations, admitting toitsmembership production and maintenance employees of the Com-pany.It excludes from its membership supervisory employees andoffice and clerical workers.III.THE QUESTION CONCERNING REPRESENTATIONAlthoughrequested to do soby theUnion,the Company is unwill-ing to bargain collectively with the Union as the representative ofits production and maintenance employees until after a determinationby this Board that the Union is the exclusive bargaining representa-tive of such employees.We find that a question has arisen concerning representation ofemployees of the Company.IV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITIn its petition the Union claimed that all production employeesexcept supervisory and clerical employees constitute a unit appro-priate for the purposes of collective bargaining.Maintenance em-ployees are eligible to membership in the Union, and a number of8 Of the totalsales,18.4 per cent were shipped to Texas, and 4.2 per cent to foreigncountries.The foreign countries to which shipments were 'made are Arabia, India, Iraq,Bahrein Island, Persian Gulf, Philippine Islands, and Trinidad. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem have signed authorizations designating the Union as their rep-resentative for purposes of collective bargaining.It is clear fromthe record that the Union desires the maintenance employees to beincluded in the unit.The Company takes no position in regard tothe unit, and has no collective bargaining agreements with any otherorganizations.We find that all production and maintenance employees at theCompany's Torrance plant, exclusive of supervisory and clericalemployees, constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and to,collective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESThe Company introduced in evidence typewritten lists representingpay rolls of its production and maintenance employees, exclusive ofsupervisory and clerical employees, as of January 1, 1939, and May13, 1939, the latter being its pay roll for thel period immediatelypreceding the date of hearing.The pay-roll list for May 13, 1939,was used at the hearing by the Company and the Union as deter-mining the number of employees in the appropriate unit. This pay-roll list contains 199 names, and we find that as of May 13, 1939, therewere 199 employees in the appropriate unit.In support of its claim to represent a majority of the employeesin the appropriate unit, the Union introduced in evidence five peti-tions, together containing 129 signatures, each petition being headedby the following caption :The undersigned employees of the Hydril Company, Lomita,4California, hereby designate the OilWorkers InternationalUnion and Local No. 128 of the Oil Workers InternationalUnion, to be their sole agency for collective bargaining on thematters of wages, hours and working conditions in their employ-ment with the Company.Should the Company refuse to recognize the above agency, theundersigned employees hereby request the National LaborRelations Board to certify the Oil Workers International Unionas such agency.Union, Representative Phillips testified that because the Union didnot desire to place its membership cards in evidence, and in orderto bring its authority to represent the Company's employees up to* Lomita and Torrance are adjacent suburbs of Los Angeles.Union RepresentativePhillips testified he did not know on which side of the boundary line the plant of theCompany was situated,and prepared the language of the captions under the impressionthe plant was in Lomita. HYDRIL COMPANY OF CALIFORNIA511date, these petitions were prepared and circulated among employeesof the Company on and after February 25, 1939, which date eachpetition bears.Maurice K. Boyd, chairman of a committee ofthe Union appointed for that purpose, and four members of the com-mittee circulated the five petitions among employees of the Company.They advised the employees solicited, both members and non-membersof the Union, to read the caption and sign the petitions if they chose,and that signing was an authorization of the Union to represent thesigners for purposes of collective bargaining only and was not anassumption of membership in the Union. Boyd supervised the solici-tation of signatures carried on by the other four members of the com-mittee.5The solicitation occurred on Company property, before andafter work and during lunch hour, but not during working hours.The Company did not contest the genuineness of the, signatures.During a recess declared for that purpose, counsel for the Companyand Union Representative Phillips checked the signatures on the fivepetitions against the names on the May 13, 1939 pay-roll list.Phil-lips testified that as a result of this check he found the May 13, 1939,pay-roll list contained 198 names, of which 124 corresponded withthe signatures on the five petitions.Following this check and the testimony in regard to the signingof the petitions, the five petitions were received in evidence, overobjection by counsel for the Company directed to their competency.This objection seems to be based on the ground that the issue involvedwas membership in the Union, in which event the union membershipcards and records would have been the best evidence. The issue hereinvolved is not whether a majority of the employees are members ofthe Union, but whether a majority have designated the Union as theircollectivebargaining representative, regardless ofwhether or notthey are members of the Union. The five petitions bear directly onthis issue.These petitions are competent evidence of the Union'sdesignation as bargaining representative by a majority of the em-ployees. in the appropriate unit, and were properly received inevidence.We have checked the pay-roll list as of May 13, 1939, and the fivepetitions, and find that the pay-roll list contains the names of 199employees, and not 198 as found by Phillips, and that the five peti-tions contain 129 signatures.Checking the pay-roll list against thepetitions,we find 123 signatures appearing on the petitions whichcorrespond with the names on the pay-roll list, not 124 as found byPhillips.We find that 123 of the 199 employees in the appropriateunit have designated the Union as their representative for purposes,The other four committeemen were Arnold Strong, William Southwood or Southword,Al Doucet,and Gus fomrighusen. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining.At no time has the respondent expressedany doubt that the Union represented a majority of employees inthe appropriate unit.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their represent-ative for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord herein, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hydril Company of California, Torrance,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,exclusive of supervisory and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.OilWorkers International Union, Local 128, C. I. 0., is theexclusive representative of all employees in such unit for the pur-poses of collective bargaining, within the meaning of section 9 (a) ofthe National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Oil Workers International Union,Local 128, C. I. 0., has been designated and selected by a majorityof the production and maintenance employees, exclusive of super-visory and clerical employees, employed by Hydril Company ofCalifornia, Torrance, California, as their representative for the pur-poses of collective bargaining and that, pursuant to the provisions ofSection 9 (a) of the Act, Oil Workers International Union, Local128, C. I. 0., is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.MR. WILLIAM M. LEisERSON took no part in the consideration of theabove Decision and Certificationof Representatives.